DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (United States Patent Application Publication No. US 2008/0128825 A1, hereinafter “Sato”).
In reference to claim 16, Sato discloses a method which meets the claim.  Figures 12A-12D of Sato disclose a method for semiconductor processing which comprises forming a first conductive region (note unlabeled right source/drain region and right silicide region opposite the left source/drain (17a, 17b) and left silicide region (19)) and a second conductive region (15A1, 32A) on a substrate (10).  A first dielectric layer (18A, 20) separates the first conductive region (note unlabeled right source/drain region and silicide region opposite the left source/drain (17a, 17b) and silicide region (19)) and the second conductive region (15A1, 32A) along a line parallel to a major surface of the semiconductor substrate (the line into and out of the page extends parallel to the top surface of the semiconductor substrate).  One second dielectric layer (25) is formed over the first conductive region (note unlabeled right source/drain region and right silicide region opposite the left source/drain (17a, 17b) and left silicide region (19)), the second conductive region (15A1, 32A), and the first dielectric layer (18A, 20).  A butted 
With regard to claim 17, a first interface between the butted contact (29) and the first conductive region (note unlabeled right source/drain region and right silicide region opposite the left source/drain (17a, 17b) and left silicide region (19)) is lower than a second interface between the butted contact (29) and the second conductive region (15A1, 32A).
In reference to claim 20, the first dielectric layer (18A, 20) is a spacer interposed between a gate structure (14A, 18A, 32A) and a source/drain region (note unlabeled source/drain region which is opposite left source/drain region (17a, 17b)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
In reference to claim 1, Sato discloses a similar method.  Figures 9A-9D and 12A-12D of Sato disclose a method for semiconductor processing which comprises forming a first transistor on a substrate (10).  The first transistor comprises a source/drain region (note unlabeled right source/drain region opposite the left source/drain (17a, 17b)), a gate structure (15A1, 32A), and a spacer (18A, 20) Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  Furthermore the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  In view of the above, it would be obvious to form the second opening to the gate structure before forming the first opening to the contact.  	
With regard to claim 9, fig. 12D shows that the first opening overlaps the second opening.
In reference to claim 18, the conductive material (29) has a first interface with the first conductive region (note unlabeled right source/drain region and right silicide region opposite the left source/drain (17a, 17b) and left silicide region (19)) and a second interface with the second conductive region (15A1, 32A).  Sato does not disclose the exact vertical distance between the first interface and the second interface as described by the applicant.  Although Sato does not teach the exact vertical distance between the first interface and the second interface as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the vertical distance between the first interface and the second interface is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Sato.
In reference to claim 19, the first dielectric layer (18A, 20 – note applicant discloses that a layer may have one or more layers or multilayer – p. 9, paragraph 27 of currently filed specification) has angled sidewalls that intersect.  Sato does not disclose the exact angle of the sidewalls as described by the applicant.  Although Sato does not teach the exact vertical distance between the first interface and the second interface as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the angle of the sidewalls is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Sato.

Allowable Subject Matter
Claims 10-15 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in the examiner’s opinion, it would not be obvious to implement a method which comprises forming a first transistor on a substrate that comprises a source/drain region, a gate structure, and a spacer along a sidewall of the gate structure, forming a contact to the source/drain region, forming a one or more dielectric layers over the first transistor and the contact, forming a butted contact opening (after forming the one or more dielectric layers) through the one or more dielectric layers which comprises forming a first opening in the one or more dielectric layers to the contact (by a first process) and a second opening in the one or more dielectric layers to the gate structure (by a second process performed sequentially after the first process), such that a sidewall of the first opening comprises the spacer, such that a sidewall of the second opening comprises the spacer, and forming a conductive material in the butted contact opening in combination with the suggested first and second opening formation and contact recess steps as described by the applicant in claims 2 and 4.  The reasons for the allowability of claims 10-15 were discussed in the previous Office action.

Response to Arguments
The examiner notes amended claim 18 and thus hereby withdraws the rejection of claim 18 under 35 U.S.C. 112(b) made in the previous Office action.
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.   The applicant has amended claim 1 to include a limitation which further describes that the first opening and the second opening are performed in separate sequential processes.  However as noted with more detail in the above Office action, claim 1 has been found to unpatentable over the Sato reference since changing the order of steps has not been found to be patentable if it does not yield new or unexpected results.  In addition, the applicant has amended claim 16 to further describe the first dielectric layer as separating the first and second conductive regions in a line parallel to a major surface of the semiconductor substrate.  However the new limitation does not appear to be patentably distinguishable over Sato (see fig. 12A-12D) since the first dielectric layer (18A, 20) separates the first conductive region (note unlabeled right source/drain region and silicide region opposite the left source/drain (17a, 17b) and silicide region (19)) and the second conductive region (15A1, 32A) along a line parallel to a major surface of the semiconductor substrate (the line into and out of the page extends parallel to the top surface of the semiconductor substrate).  Therefore claims 1, 9, and 16-20 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817